                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CV-00542-MOC-DSC


 REMI HOLDINGS LLC,                               )
                                                  )
                   Plaintiff,                     )
                                                  )                   ORDER
 v.                                               )
                                                  )
 WILLIAM THOMAS NEATHAMER III                     )
 et. al.,                                         )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on Defendant “Thomas and Associates, LLC’s

Motion for Permissive Joinder” (document # 8), along with the parties’ briefs and exhibits.

       Defendant seeks leave to file an Amended Counterclaim naming Plaintiff’s principal

Daniel Schuster as an additional Counterclaim Defendant. The proposed claim for interference

with prospective economic advantage arises from the same series of transactions and occurrences

as Defendant’s Counterclaim against Plaintiff. See Fed. R. Civ. P. 13(h). For that reason and the

other reasons stated in Defendant’s briefs, the Motion is granted.

       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr..


       SO ORDERED.                    Signed: January 13, 2020
